DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In response to the amendment filed August 8, 2022, claims 1-30 are pending.  Claims 1-3, 6, 8, 11, 12, 16, 19, 22, 25, 26, and 28 have been amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 12 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In re claim 12, the language “and understood by the user” is indefinite.   The term “understood” is subjective without a specific determinable meaning.  For example, what is understood by one user may not be understood by another user.  In addition, the specification does not provide a definition for this term that would allow one skilled in the art to determine the meaning or implementation of this term with any precision.  Therefore, claim 12 is indefinite as the scope of the claim cannot be determined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 6, 7, 12-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 10,279,264 to Aghdaie et al. (“Aghdaie”) in view of US Patent No. 10,086,272 to Mahlmeister et al. (“Mahlmeister”).
In re claim 1, Aghdaie discloses a method for providing a haptic response to a user during game play of a video game [Fig. 7, block 716, col. 8, ll. 49-62 and col.19, ll. 51-67 describe a haptic response is provided as part of in game instruction of a user], comprising:
detecting an interactive task within a game scenario of the video game that requires an action from the user [Fig. 2A and col. 8, ll. 4-16 describe, for example, detecting a game state with regard user 202 and object/user 204 when the character 202 is moved within a defined proximity of the object 204], the interactive task identified to assist the user in progressing in the video game and is determined by correlating content of the game scenario with context of actions performed by the user in the game scenario [col. 8., ll. 17-32 describes the user actions or moves are identified corresponding to a game state, for example, the character 202 picking up an object 204 or lifting and throwing a box 204 in the game environment 201.  Picking up and object or lifting and throwing a box are actions within a video game that would assist the user in progressing in the video game among many others.  In addition, see, e.g., col. 3, ll. 15-54 and col. 17, ll. 32-56 describing correlating content with a game state and player model to determine to recommend actions to player in a game scenario];
identifying a user profile of the user playing the video game [col. 9, l. 32 to col. 10, l. 33, describes a character model 142 is associated with a particular user and account/profile including historical information, all of which is used by the engine 140 to recommend actions to the user during gameplay]; and
generating the haptic response specific to the user based on a play style of the user [Users may be presented with the tutorial information during the normal course of gameplay col. 3, ll. 34-54.  The tutorial information may include a haptic response, e.g., col. 8, ll. 49-64.  The tutorial engine 140 may gather and aggregate historical information for individual users to construct an individual character models 142 using machine learning algorithms and therefore is specific to the user.  Through the use of a character model 142 recommendations presented to the user can be tailored to the user's skill/level and/or playstyle for different game states to assist the user, e.g., the user can be prompted to perform the move at the appropriate time during the course of normal gameplay when it would be of most use, e.g., col. 3, ll. 34-54 and col. 14 ll. 12-16 describes various examples of playstyles aggressive, defensive, balanced], the haptic response triggered according to the user profile of the user [col. 9, ll. 4-30 describes the haptic response is based on a the character model 142 which is part of the user profile], the haptic response provided to the user via a controller used for providing game input to the video game [col. 8, ll. 49-58 describes the haptic response recommends buttons to push on the controller, e.g., in a sequence to effectuate a corresponding move], the haptic response provided to guide the user toward the interactive task within the game scenario of the video game that requires the action from the user [col. 8, ll. 49-62 and col.19, ll. 51-67 describe the haptic response guides the user on how to complete an interaction with an object 204, for example, the sequence of buttons to activate to lift and throw the object 204] wherein the haptic response is dynamically updated according to changes detected in the play style of the user over time [The tutorial engine 140 may gather and aggregate historical information for individual users to construct an individual character models 142 using machine learning algorithms.  The system monitors the user’s actions and reactions over time to dynamically update the tutorial information that is presented to a user.  For example, if a user repeatedly declines to use a move, the engine stops suggesting it and therefore changes over time.  Moves that are suggested based on a user being a “beginner” will change over time to moves suggested to the user being “experienced.”  If a user is initially aggressive but over time becomes defensive the tutorial information that is suggested to the user changes.  The tutorial information includes haptic information provided to direct and assist the user.].
While Aghdaie discloses generating the haptic response, Aghdaie does not disclose generating a haptic response to the user in accordance to haptic settings defined for the user profile of the user.
However, Mahlmeister teaches generating a haptic response to the user in accordance to haptic settings defined for the user profile of the user [See col. 13., l. 31-col. 14, l. 64 and col. 7, ll. 19-55 which describes that the Accessory Management Software (AMS) generates a haptic a rumble effect provided for game play.  The haptic settings of the controller 115 may be customized by a user and associated with the controller 115.  The associated settings are saved to player profile used by the AMS to generate the haptic effect during gameplay, for example, a user can program a mouse rumble affect to alert user to end of cool down period to guide a user that they may cast a spell].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aghdaie to include generating a haptic response to the user in accordance to haptic settings defined for the user profile of the user, as taught by Mahlmeister, in order to allow a user to customize haptic settings of specific controllers and thus facilitate switching between gaming platforms/controllers without requiring the user to enter controller specific settings each time they begin a game or switch controllers and thus improve a user’s overall gaming experience.  See, e.g., Mahlmeister col. 1, ll. 14-37.
In re claim 3, further to the rejection of claim 1, Aghdaie lacks, but Mahlmeister teaches the haptic response includes deactivating select ones of controls of the controller used to provide game inputs so as to prevent the user from progressing in the video game till the action required to achieve the interactive task is performed by the user [col. 14, ll. 1-29 describes player controls to cast a spell are deactivated until expiration of the cool down period, the end of which is signaled to the player by the rumble effect customized to correspond to the specific cool down period]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aghdaie to include deactivating controls of the controller so as to prevent the user from progressing in the video game till the action from the user is detected at the interactive task, as taught by Mahlmeister, in order to allow a user to customize haptic settings of specific controllers for a specific game (e.g., a cool down period of a spell) and thus alert the user when a controller function is available and improve a user’s overall gaming experience.  See, e.g., Mahlmeister col. 14, ll. 11-29.
In re claim 4, further to the rejection of claim 1, Aghdaie discloses the haptic response is generated using features of the controller [col. 8, ll. 49-56].
In re claim 6, further to the rejection of claim 1, Aghdaie lacks specifically disclosing, however, Mahlmeister teaches the haptic response is triggered according to the haptic settings that are customized for the user [col. 14, l. 65 - col. 15 l. 37 describes that a player may customize haptic response of controller by specifying settings of the controller that trigger a haptic rumble effect].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aghdaie to have the haptic response triggered in accordance to the haptic settings that are customized for the user, as taught by Mahlmeister, in order to allow a user to save customized haptic settings of specific controllers and thus facilitate switching between gaming platforms/controllers without requiring the user to enter controller specific settings each time they begin a game or switch controllers, and thus improve a user’s overall gaming experience.  See, e.g., Mahlmeister col. 1, ll. 14-37.
In re claim 7, further to the rejection of claim 6, Aghdaie lacks specifically disclosing, however, Mahlmeister teaches the haptic settings are defined based on input provided by the user [col. 15, ll. 5-20 describes a user inputs the settings].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aghdaie to include haptic settings defined based on input provided by the user, as taught by Mahlmeister, in order to allow the user to customize haptic settings of specific controllers and thus facilitate switching between gaming platforms/controllers without requiring the user to enter controller specific settings each time they begin a game or switch controllers thereby improving a user’s overall gaming experience.  See, e.g., Mahlmeister col. 1, ll. 14-37.
In re claim 12, further to the rejection of claim 1, Aghdaie discloses the haptic response is defined to provide variation in a feedback provided to the user, wherein the variation in the feedback is dynamically controlled based on the action performed by the user in the video game and is specific to and understood by the user [The tutorial engine 140 may gather and aggregate historical information for individual users to construct an individual character models 142 using machine learning algorithms and therefore is specific to the user.  Col. 9, ll., 4-30 describes the tutorial recommendation engine 146 can be configured to receive game state information 306, reflecting a current game state of the user of a game, that may be used in conjunction with the character model 142 and game state model 144 to determine one or more recommendations 310.  For example, for a given game state indicated by game state information 306, the game state model 144 can be used to determine which moves are associated with the identified game state and which moves can be recommended in response to the identified game state.  Col. 3, ll. 15-54 describes historical information for users of the game application may be collected to construct a model indicating which moves are typically performed by different users when encountering a particular game state.  The models are updated over time through machine learning.  This allows the tutorial system to dynamically reflect the currently preferred moves and strategies of the game's users.  Through the use of a character model and a game state model, the recommendations or feedback presented to the user for a particular game state (e.g., a moment during play) are varied according to the user's level of skill and/or playstyle.  The haptic information shows a sequence of buttons to push by the user to execute a move in a manner that is understood by the user as how to execute the move within the game setting].
In re claim 13, further to the rejection of claim 1, Aghdaie discloses the haptic response is configured to vary with time, based on content of game scenario of the video game or game input provided by the user [col. 9, l. 32-col. 33 describes the character model can be continually updated to provide user varied responses or guidance over time, for example, providing additional guidance to a user struggling to perform a move, or to stop recommending a move that a user continues to decline to try].
In re claim 14, further to the rejection of claim 1, Aghdaie discloses the haptic response for the user is generated to correlate with content of the game scenario and context of actions performed by the user in the game scenario [col. 9, ll. 3-30 describe the haptic response, e.g., the tutorial, is generated based on the user and their environment in a corresponding game state.  The game state correlates the content, progress within the environment, and/or location/proximity to an object, among other triggers, with contextual information about the user actions (e.g., type of user beginner vs. experienced, types of moves typically performed in the spot by other users, past user success or failure, and/or playstyle of the user) to generate the haptic response, e.g., as shown in process 700 of Fig. 7 at steps 702-712 and described at col. 17 l. 22 to col. l. 13].
In re claim 15, further to the rejection of claim 1, Aghdaie discloses the interactive task is an action performed by the user to interact with a game asset or an avatar of another user playing the video game [Fig. 2A, col. 7, l. 63 to col. 8, l. 3 and col. 8 ll.  31-32 describe and action by user 202 interacting with user/object 204 by performing an action on object 204].
In re claim 16, Aghdaie discloses a method for providing a haptic response to a user during game play of a video game [Fig. 7, block 716, col. 8, ll. 49-62 and col.19, ll. 51-67 disclose a haptic response is provided as part of in game instruction of a user] executing on a server of a game cloud system [Fig. 1 #s 102, 132, col. 4, ll. 41-50], comprising:
identifying an interactive task within a game scenario of the video game that requires an action from the user, [Fig. 2A and col. 8, ll. 4-16 describe, for example, detecting a game state with regard user 202 and object/user 204 when the character 202 is moved within a defined proximity of the object 204], the interactive task identified to assist the user in progressing in the video game and is determined by correlating content of the game scenario with context of actions performed by the user in the game scenario [col. 8., ll. 17-32 describes the user actions or moves are identified corresponding to a game state, for example, the character 202 picking up an object 204 or lifting and throwing a box 204 in the game environment 201.  Picking up and object or lifting and throwing a box are actions within a video game that would assist the user in progressing in the video game among many others.  In addition, see, e.g., col. 3, ll. 15-54 and col. 17, ll. 32-56 describing correlating content with a game state and player model to determine to recommend actions to player in a game scenario];
identifying a user profile of the user playing the video game [col. 9, l. 32 to col. 10, l. 33, describes a character model 142 is associated with a particular user and account/profile including historical information, all of which is used by the engine 140 to recommend actions to the user during gameplay]; and
generating the haptic response to the user based on a play style of the user and is specific for the user [Users may be presented with the tutorial information during the normal course of gameplay col. 3, ll. 34-54.  The tutorial information may include a haptic response, e.g., col. 8, ll. 49-64.  The tutorial engine 140 may gather and aggregate historical information for individual users to construct an individual character models 142 using machine learning algorithms and therefore is specific to the user.  Through the use of a character model 142 recommendations presented to the user can be tailored to the user's skill/level and/or playstyle for different game states to assist the user, e.g., the user can be prompted to perform the move at the appropriate time during the course of normal gameplay when it would be of most use, e.g., col. 3, ll. 34-54 and col. 14 ll. 12-16 describes various examples of playstyles aggressive, defensive, balanced], the haptic response triggered according to the user profile of the user [col. 9, ll. 4-30 describes the haptic response is based on a the character model 142 which is part of the user profile] and is used to guide the user toward the interactive task within the game scenario of the video game [col. 8, ll. 49-62 and col.19, ll. 51-67 describe the haptic response guides the user on how to complete an interaction with an object 204, for example, the sequence of buttons to activate to lift and throw the object 204]  wherein the haptic response is dynamically updated according to changes detected in the play style of the user over time [The tutorial engine 140 may gather and aggregate historical information for individual users to construct an individual character models 142 using machine learning algorithms.  The system monitors the user’s actions and reactions over time to dynamically update the tutorial information that is presented to a user.  For example, if a user repeatedly declines to use a move, the engine stops suggesting it and therefore changes over time.  Moves that are suggested based on a user being a “beginner” will change over time to moves suggested to the user being “experienced.”  If a user is initially aggressive but over time becomes defensive the tutorial information that is suggested to the user changes.  The tutorial information includes haptic information provided to direct and assist the user.].
While Aghdaie discloses generating the haptic response, Aghdaie does not disclose generating a haptic response to the user in accordance to haptic settings defined for the user profile of the user.
However, Mahlmeister teaches generating a haptic response to the user in accordance to haptic settings defined for the user profile of the user [See col. 13., l. 31-col. 14, l. 64 and col. 7, ll. 19-55 which describes that the Accessory Management Software (AMS) generates a haptic a rumble effect provided for game play.  The haptic settings of the controller 115 may be customized by a user and associated with the controller 115.  The associated settings are saved to player profile used by the AMS to generate the haptic effect during gameplay, for example, a user can program a mouse rumble affect to alert user to end of cool down period to guide a user that they may cast a spell].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aghdaie to include generating a haptic response to the user in accordance to haptic settings defined for the user profile of the user, as taught by Mahlmeister, in order to allow a user to customize haptic settings of specific controllers and thus facilitate switching between gaming platforms/controllers without requiring the user to enter controller specific settings each time they begin a game or switch controllers and thus improve a user’s overall gaming experience.  See, e.g., Mahlmeister col. 1, ll. 14-37.
In re claim 17, further to the rejection of claim 16, Aghdaie discloses the haptic response is provided to the user via a game controller used for providing game input to the video game [col. 8, ll. 49-58 describes the haptic response recommends buttons to push on the controller, e.g., in a sequence to effectuate a corresponding move].
In re claim 18, further to the rejection of claim 17, Aghdaie discloses the haptic response is generated using features of the game controller [col. 8, ll. 49-58 describes the haptic response recommends buttons to push on the controller, e.g., in a sequence to effectuate a corresponding move].
In re claim 19, further to the rejection of claim 16, Aghdaie lacks, but Mahlmeister teaches the haptic response includes deactivating select ones controls of the controller used to provide game inputs so as to prevent the user from progressing in the video game till the action required to achieve the interactive task is performed by the user  [col. 14, ll. 1-29 describes player ability to cast spell with the controller are deactivated until expiration of the cool down period, the end of which is signaled to the player by the custom rumble effect in the customized haptic settings]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aghdaie to include deactivating controls of the controller so as to prevent the user from progressing in the video game till the action from the user is detected at the interactive task, as taught by Mahlmeister, in order to allow a user to customize haptic settings of specific controllers for a specific game (e.g., a cool down period of a spell) and thus alert the user when a controller function is available and improve a user’s overall gaming experience.  See, e.g., Mahlmeister col. 14, ll. 11-29.
In re claim 20, further to the rejection of claim 16, Aghdaie teaches the haptic response is provided to the user via a head mounted display used for viewing game play of the video game [Fig. 1 #102, col. 4, ll. 19-21].
In re claim 22, further to the rejection of claim 16, Aghdaie lacks specifically disclosing, however, Mahlmeister teaches the haptic response is triggered according to the haptic settings that are customized for the user [col. 14, l. 65 - col. 15 l. 37 describes player may customize haptic response of controller by specifying settings of the controller that trigger a haptic rumble effect].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aghdaie to have the haptic response be triggered in accordance to the haptic settings that are customized for the user, as taught by Mahlmeister, in order to allow a user to save customized haptic settings of specific controllers and thus facilitate switching between gaming platforms/controllers without requiring the user to enter controller specific settings each time they begin a game or switch controllers and thus improve a user’s overall gaming experience.  See, e.g., Mahlmeister col. 1, ll. 14-37.
In re claim 23, further to the rejection of claim 22, Aghdaie lacks specifically disclosing, however, Mahlmeister teaches the haptic settings are pre-defined by the user [Mahlmeister col. 13, ll. 31-68 describe player customized haptic settings are input by user prior to being used to generate the corresponding desired haptic effect]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aghdaie to allow the haptic settings to be pre-defined by the user, as taught by Mahlmeister, in order to allow a user to customize haptic settings of specific controllers and thus facilitate switching between gaming platforms/controllers without requiring the user to enter controller specific settings each time they begin a game or switch controllers and thus improve a user’s overall gaming experience.  See, e.g., Mahlmeister col. 1, ll. 14-37.

In re claim 24, further to the rejection of claim 22, Aghdaie discloses the haptic settings are dynamically defined based on a play style of the user [Col. 3, ll. 15-54 describes historical information for users of the game application may be collected to construct a model indicating which moves are typically performed by different users when encountering a particular game state.  The models are updated over time through machine learning.  This allows the tutorial system to dynamically reflect the currently preferred moves and strategies of the game's users.  Through the use of a character model and a game state model, the recommendations or feedback presented to the user for a particular game state (e.g., a moment during play) are varied according to the user's level of skill and/or playstyle.  Col. 10, ll. 25-33 describes the character model stored with the user profile includes historical and behavioral profile.  In particular, behavioral profile 504c may include behavior patterns of play style of the user, e.g., aggressive, defensive, balanced, among others, see, e.g., col. 14, ll. 11-41].

Claims 2 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Aghdaie in view of Mahlmeister as applied to claim 1 above, and further in view of EP Patent Publication No. 3 647 915 to Maalouf et al. (“Maalouf”).
In re claims 2 and 25, the combination of Aghdaie in view of Mahlmeister discloses the invention of claims 1 and 16 as stated above.  Aghdaie does not specifically disclose that the haptic response continues till the action required to achieve the interactive task is performed by the user.
However, Maalouf teaches a haptic response for a video game wherein the haptic response continues till the action from the user is detected at the interactive task.  [¶ 62 describes continuous play of haptics for interaction with NPC, e.g., a vendor].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aghdaie to provide a continuous haptic response, as taught by Maalouf, in order to help focus the attention of user on something within a gaming environment that a user interacts with [See, ¶ 60].

Claims 5, 10, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Aghdaie in view of Mahlmeister as applied to claim 1 above, and further in view of US Patent Publication No. 2014/0274369 to St. John.  (“St. John”).
In re claim 5, the combination of Aghdaie in view of Mahlmeister discloses the invention of claim 1 as stated above.  While the Aghdaie describes giving text, visual, and haptic assistance to video game players, the combination does not specifically disclose the haptic response includes a spatial cue for directing the user toward the interactive task in the game scenario, wherein the spatial cue is provided using a three-dimensional representation of the game scenario of the video game.
However, St. John teaches a haptic response includes a spatial cue for directing the user toward the interactive task in the game scenario, wherein the spatial cue is provided using a three-dimensional representation of the game scenario of the video game.  [Fig. 1 #s shows a 3D representation of a baseball field 104, player avatar 102, and baseball 112.  ¶¶21-26 describe spatial cues to assist player 102 in tracking/catching ball 112 in a sport game, for example, to perform the interactive task in a baseball game scenario of catching/fielding a fly ball.  The cues include a fly ball assist indicator 116/118 that indicates a direction and/or distance to move the avatar 102 to catch the ball.  In addition, a location indicator 114 may be provided to show where the ball will land and/or spot to move to catch the ball.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have supplemented the gaming tutorial method of Aghdaie to additionally provide a spatial cue for directing the user toward the interactive task in the game scenario, as taught by St. John, in order to provide assistance/tutorials specifically to players of popular sports genre video games, many of which include the action/player move of catching a ball and thus add to the enjoyment of a player succeeding in the game [See, St. John ¶¶  14-16].
In re claim 10, the combination of Aghdaie in view of Mahlmeister discloses the invention of claim 1 as stated above.  While the Aghdaie describes giving text, visual, and haptic assistance to video game players to perform actions within a video game scenario, the combination does not specifically disclose the action required from the user is a movement in a particular direction, and the haptic response provided during game play includes a directional cue to indicate a direction the user needs to move or a direction where the interactive task is located in the game scenario.
However, St. John teaches a haptic response for a video game wherein the action required from the user is a movement in a particular direction, and the haptic response provided during game play includes a directional cue to indicate a direction the user needs to move or a direction where the interactive task is located in the game scenario.  [Fig. 1 shows a 3D representation of a baseball field 104, player avatar 102, and baseball 114.  ¶¶21-26 describe spatial cues assist player in tracking/catch ball 112 in a sport game, for example, to perform the interactive task in a baseball game scenario of catching/fielding the ball.  The cues include a fly ball assist indicator 116/118 including indicating a direction and/or distance to move and a location indicator 118 where the ball will land and/or spot to move to catch the ball.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aghdaie to provide a spatial cue for directing the user toward the interactive task in the game scenario, as taught by St. John, in order to provide assistance/tutorials to players of popular sports genre video games, many of which require tracking of an object (e.g., a ball, puck, shuttlecock) in order to complete an action/player move, e.g., catching and increase player enjoyment by succeeding in the game.  [See, St. John ¶¶  14-16].
In re claim 21, the combination of Aghdaie in view of Mahlmeister discloses the invention of claim 16 as stated above.  While the Aghdaie describes giving text, visual, and haptic assistance to video game players to perform actions within a video game scenario, Aghdaie does not specifically disclose the haptic response includes a spatial cue for directing the user toward the interactive task in the game scenario, wherein the spatial cue is provided using coordinates of the interactive task within a three-dimensional representation of the game scenario of the video game.
However, St. John teaches a haptic response includes a spatial cue for directing the user toward the interactive task in the game scenario, wherein the spatial cue is provided using coordinates of the interactive task within a three-dimensional representation of the game scenario of the video game.  [Fig. shows a 3D representation of a baseball field 104, player avatar 102, and baseball 112.  ¶¶21-26 describe spatial cues assist player in tracking/catch ball 112 in a sport game, for example, to perform the interactive task in a baseball game scenario of catching/fielding the ball.  The cues include a fly ball assist indicator 116/118 including indicating a direction and/or distance to move to a location indicator 114 where the ball will land and/or spot to move to catch the ball.].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aghdaie to provide a spatial cue for directing the user toward the interactive task in the game scenario, as taught by St. John, in order to provide assistance/tutorials specifically to players of popular sports genre video games many of which include the action/player move of catching a ball and thus add to the enjoyment of a player succeeding in the game

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Aghdaie in view of Mahlmeister as applied to claim 6 above, and further in view of US Patent Publication No. 2020/0026354 to Swindells (“Swindells”).
In re claim 8, the combination of Aghdaie in view of Mahlmeister discloses the invention of claim 1 as stated above.  Furthermore, Aghdaie discloses the play style determined using an engine that uses machine learning logic [col. 6, l. 43 to col. 7, l. 15, col. 10, ll. 18-33], the engine dynamically trained with game inputs of the user and game progression made by the user in the video game [col. 6, ll. 43-56 ], the haptics dynamically adjusted from the training of the engine and applied to the controller, [Fig. 7, process 700, col. 17, ll. 6-21] when the haptic response is triggered [Fig. 7, step 704, col. 17, ll. 45-56, and Fig. 5, process 500 describing training of the game state model], and wherein adjustments are updated to the user profile of the user [col. 10, ll. 18-33 describes updating of the character model 142 by the engine 140].
While Aghdaie discloses machine learning to determine a play style of the user to provide a suitable haptic response to the player, Aghdaie does not disclose the engine is explicitly a “haptic engine” and that haptic settings are dynamically adjusted from the training of the haptic learning engine and applied to the controller.
However, Swindells teaches a haptic engine wherein the haptic settings are dynamically adjusted from the training of the haptic learning engine and applied to the controller.  [¶¶ 7, 8, 9, 43, and 115 describe a method for generating a haptic effect using a dynamic system characterization model representative of a dynamic system implemented using a machine learning algorithm.  The dynamic system uses real time inputs received through an input device of a haptic enabled apparatus.  An input device signal representative of dynamic system parameters of the dynamic system is used to update the dynamic system characterization model based on the input device signal and modify a haptic effect rendering model based on the updated dynamic system characterization model.  A haptic signal is generated based on the modified haptic effect rendering model to control a haptic actuator using the haptic signal, thereby providing a haptic effect adapted to the dynamic system.  The dynamic system parameters, or settings, may be stored in the haptic enabled apparatus.  In addition, Fig. 8 shows implementation using a game controller, for example, a Nintendo Switch console].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aghdaie to include a haptic engine where haptic settings are dynamically adjusted from the training of the haptic learning engine and applied to a game controller, as taught by Swindells, in order to provide consistent haptics effects that reflect how the haptic effects are intended to be felt by a user by adapting how effects are perceived by different users and/or how the haptics are perceived under different environmental conditions, including user behavior, thereby providing a better overall gaming experience to a player [See, Swindells ¶¶ 2, 11, 26].
In re claim 9, Aghdaie discloses game progression is determined using telemetry data collected from the game play of the video game of the user, wherein the telemetry data is analyzed to extract specific features that are indicative of the play style of the user or the game progression of the video game [Col. 3, ll. 34-54, col. 6, ll. 43-56 describe that engine 140 compiles and aggregates user historical information/inputs, or telemetry data, from playing a game to create character models 142 and game state models 144, which include use progression within a game in addition to overall player experience.  In addition, the engine 140 determines user behaviors and games styles based on the telemetry information, see, e.g., col. 14, ll. 11-26, col. 18, ll. 47-51].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Aghdaie in view of Mahlmeister and St. John as applied to claim 10 above, and further in view of US Patent Publication No. 2015/0130707 to Da Costa et al. (“Da Costa”).
In re claim 11, Aghdaie in view of Mahlmeister and St. John discloses the invention of claim 10 as stated above.  While Aghdaie discloses the controller has a plurality of haptic elements, and activating the plurality of haptic elements sequentially to show a player how to execute a move, Aghdaie does not describe the directional cue provided in the haptic response includes activating select ones of haptic elements of the plurality of haptic elements sequentially so as to allow the haptic response to flow from one haptic element to a subsequent haptic element of the plurality of haptic elements in the direction specified in the directional cue. 
However, Da Costa teaches a directional cue provided in the haptic response includes activating haptic settings of the plurality of haptic elements sequentially so as to allow the haptic response to flow from one haptic element to a subsequent haptic element of the plurality of haptic elements in the direction specified in the directional cue.  [¶3, 50, 111 describe that Haptic feedback can provide cues that enhance and simplify a user's interaction with a video game controller, or other electronic device.  Specifically, vibration effects, or vibrotactile haptic effects, may be useful in providing cues to users of video game controllers or other electronic devices to alert the user to specific events.  In particular, spatialized haptic feedback or cues may be experienced at a peripheral device, such as a game controller to convey direction or movement.  For example, a flow can be defined so that haptic playback first begins on a left targeted motor/actuator, then subsequently begins on a middle rumble motor/actuator, and then further begins on a right targeted motor/actuator.  In this example, a flow of the overall haptic effect is left-to-right, as a user of a controller first experiences the haptic playback of the overall haptic effect at the left of the controller, then at the middle of the controller, and then at the right of the controller to provide a directional cue].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aghdaie to provide a spatial cue for directing the user toward the interactive task in the game scenario, as taught by Da Costa, in order to incorporate into a gaming application spatialized haptic feedback experienced at a user input device and thus provide a more realistic and immersive gaming experience to the user. [See, Da Costa ¶190].

Claim 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Aghdaie in view of Mahlmeister, and further in view of Swindells.
In re claim 26, Aghdaie discloses a method for providing a haptic response to a user during game play of a video game [Fig. 7, block 716, col. 8, ll. 49-62 and col.19, ll. 51-67 disclose a haptic response is provided as part of in game instruction of a user] executing on a server of a game cloud system [Fig. 1 #s 102, 130, 132, 140, col. 4, ll. 41-50, col. 20, ll. 3-15], comprising:
examining game actions performed by the user during game play of the video game, the game actions examined in relation to content of a game scenario occurring in the video game to determine context associated with the game actions [Fig. 5 process 500, and col. 13, ll. 30-56];
 identifying information related to the haptic response that is to be provided to the user [Fig. 7, step 708, 710], based on the examination of the game actions [Fig. 7, steps 702, 704, 706], the information stored in a user profile of the user [col. 9, l. 32 to col. 10, l. 33, describes a character model 142 is associated with a particular user and account/profile including historical information, all of which is used by the engine 140 to recommend actions to the user during gameplay], the information related to the haptic response being dynamically updated based on the game actions of the user collected during game play [col. 5, ll. 58-66 and Fig. 7, step 708 col. 18, ll. 17-19 and col. 3, ll. 15-54 describes historical information for users of the game application may be collected to construct a model indicating which moves are typically performed by different users when encountering a particular game state. The models are updated over time through machine learning.  This allows the tutorial system to dynamically reflect the currently preferred moves and strategies of the game's users.  Through the use of a character model and a game state model, the recommendations or feedback presented to the user for a particular game state (e.g., a moment during play) are varied according to the user's level of skill and/or playstyle.]; and
generating the haptic response specific to the user in response to detecting an interactive task within the game scenario of the video game that requires a game action from the user [Fig. 7 steps 702, 704, 716], the interactive task identified to assist the user in progressing in the video game and is determined by correlating content of the game scenario with context of game actions performed by the user in the game scenario [col. 9, ll. 4-30 describe the haptic response, e.g., the tutorial, is generated based on the user and their environment in a corresponding game state.  The game state correlates the content, progress within the environment, and/or location/proximity to an object, among other triggers, with contextual information about the user actions (e.g., type of user beginner vs. experienced, types of moves typically performed in the spot by other users, past user success or failure, and/or playstyle of the user) to generate the haptic response, e.g., as shown in process 700 of Fig. 7 at steps 702-716 and described at col. 17 l. 22 to col. l. 13], wherein the haptic response is generated based on a play style of the user, the haptic response triggered according to the user profile of the user[col. 9, l. 32 to col. 10, l. 33, describes a character model 142 is associated with a particular user and account/profile including historical information, all of which is used by the engine 140 to recommend actions to the user during gameplay] and is provided to guide the user toward the interactive task within the game scenario of the video game that requires the action from the user [col. 8, ll. 49-62 and col.19, ll. 51-67 describe the haptic response guides the user on how to complete and interaction with an object 204, for example, the sequence of buttons to activate to lift and throw the object 204]. 
While Aghdaie discloses that the information related to the haptic response is dynamically updated based on the game actions of the user collected during game play [Col. 3, ll. 15-54 describes historical information for users of the game application may be collected to construct a model indicating which moves are typically performed by different users when encountering a particular game state.  The models are updated over time through machine learning.  This allows the tutorial system to dynamically reflect the currently preferred moves and strategies of the game's users.  Through the use of a character model and a game state model, the recommendations or feedback presented to the user for a particular game state (e.g., a moment during play) are varied according to the user's level of skill and/or playstyle.  Col. 10, ll. 25-33 describes the character model stored with the user profile includes historical and behavioral profile.  In particular, behavioral profile 504c may include behavior patterns of play style of the user, e.g., aggressive, defensive, balanced, among others, see, e.g., col. 14, ll. 11-41], Aghdaie does not specifically disclose the defined haptic settings being stored in a user profile of the user and that the updates to the information cause a corresponding update to the haptic settings.
However, Mahlmeister teaches generating a haptic response to the user in accordance to haptic settings defined for the user profile of the user the defined haptic settings being stored in a user profile of the user [See col. 13., l. 31-col. 14, l. 64 and col. 7, ll. 19-55 which describes that the Accessory Management Software (AMS) generates a haptic a rumble effect provided for game play.  The haptic settings of the controller 115 may be customized by a user and associated with the controller 115.  The associated settings are saved to player profile used by the AMS to generate the haptic effect during gameplay, for example, a user can program a mouse rumble affect to alert user to end of cool down period to guide a user that they may cast a spell].
In addition, Swindells teaches a haptic engine wherein the haptic settings dynamically updated from the training of the haptic learning engine and applied to the controller.  [¶¶ 7, 8, 9, 43, and 115 describes a method for generating a haptic effect using a dynamic system characterization model representative of a dynamic system implemented using a machine learning algorithm.  The dynamic system uses inputs received through an input device of a haptic enabled apparatus; receiving, in real time, an input device signal from the input device, the input device signal representative of dynamic system parameters of the dynamic system; updating the dynamic system characterization model based on the input device signal; modifying a haptic effect rendering model based on the updated dynamic system characterization model; generating a haptic signal based on the modified haptic effect rendering model; and controlling a haptic actuator using the haptic signal, thereby providing a haptic effect adapted to the dynamic system. The dynamic system parameters, or settings, may be stored in the haptic enabled apparatus.  Fig. 8 shows implementation using a game controller, for example, a Nintendo Switch console].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aghdaie to include generating a haptic response to the user in accordance to haptic settings defined for the user and stored in the profile of the user, as taught by Mahlmeister, in order to allow a user to customize haptic settings of specific controllers and thus facilitate switching between gaming platforms/controllers without requiring the user to enter controller specific settings each time they begin a game or switch controllers and thus improve a user’s overall gaming experience.  See, e.g., Mahlmeister col. 1, ll. 14-37.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Aghdaie to include a haptic engine where haptic settings are dynamically adjusted from the training of the haptic learning engine and applied to the controller, as taught by Swindells, in order to provide consistent haptics effects that reflect how the haptic effects are intended to be felt by a user by adapting how effects are perceived by different users and/or how the haptics are perceived under different environmental conditions, including user behavior, thereby providing a better overall gaming experience to a player [See, Swindells ¶¶ 2, 11, 26].
In re claim 27, further to the rejection of claim 26, Aghdaie discloses the haptic response is provided to the user via a controller used for providing game input to the video game, and wherein the haptic response is provided using features of the controller [col. 8, ll. 49-56].
In re claim 28, further to the rejection of claim 26, Aghdaie discloses the haptic response is provided to the user via a head mounted display used for viewing game play of the video game, and the haptic response is provided using features of the head mounted display [col. 4, ll. 19-21].
In re claim 29, further to the rejection of claim 26, Aghdaie discloses the haptic response is provided to notify the user of a certain behavior required of the user during the game play to accomplish a goal of the interactive task [col. 8, ll. 49-62 and col.19, ll. 51-67 describe the haptic response guides the user on how to complete a behavior or action, for example, the sequence of buttons to activate to accomplish the goal of moving an objection by the behavior or action of lifting and throwing the object 204 in the game scenario 201].
In re claim 30, further to the rejection of claim 26, Aghdaie discloses the haptic settings of the user are defined based on a play style of the user identified from examining the gaming actions [col. 14, ll. 11-26, col. 18, ll. 1-16 describe responses determined by engine 140 based on play style or behavior of user, e.g., aggressive, defensive, balanced corresponding to the character model 142].

Response to Arguments
The objection to the claims has been withdrawn in view of Applicant’s amendments.
The previous rejections of claims 2, 3, 12, 19, and 25-30 under 35 U.S.C. § 112 as indefinite have been withdrawn in view of Applicant’s amendments.
Applicant’s arguments with respect the rejection of claims 1-30 under 5 U.S.C. § 103 have been considered, but are not persuasive.  Applicant argues, Aghdaie does not suggest or teach defining the haptic response based on a play style of the user, wherein the haptic response is dynamically updated as and when changes are detected to the play style of the user.
 However, Aghdaie teaches “historical information for users of the game application may be collected to construct a model indicating which moves are typically performed by different users when encountering a particular game state.  This allows the tutorial system to dynamically reflect the preferred moves and strategies of the game's users.”  Moves and strategies of a player naturally constitute a “play style.”  Moreover, Aghdaie explicitly states “through the use of a character model and a game state model, the recommendations presented to the user can be tailored to the user's level of skill and/or playstyle.” In particular, Aghdaie teaches “the tutorial engine 140 may gather and aggregate historical information for individual users to construct individual character models 142” using machine learning algorithms.  The system monitors the user’s actions and reactions over time and dynamically updates tutorial information presented to a user.  For example, if a user repeatedly declines to use a move, the engine stops suggesting it.  Moves that are suggested based on a user being a “beginner” will change over time to moves suggested to the user being “experienced.”  The tutorial information includes haptics that are presented to the player (i.e., the haptic response) and therefore the provision of the tutorial information which changes over time based on the user’s playstyle provides a haptic response that is specific to the user and is dynamic.
Applicant also argues that Aghdaie does not suggest or teach the amended feature of the interactive task being identified to assist the user in progressing in the video game and such interactive task is identified by correlating the content of the game scenario and the context of actions performed by the user in the game scenario.  The examiner respectfully disagrees.  An interactive task is identified by the game (e.g., lifting a box or picking up and object).  These are common tasks in video games that are performed as part of a game scenario in order to advance the game.  Aghdaie describes providing the tutorial information to the user so that a user can perform a move (e.g., pick up the object) at the appropriate time during the course of normal gameplay when it would be of most use and thus assist the user.  For example, at col. 9, ll. 4-30 Aghdaie describes the haptic response, e.g., the tutorial, is generated based on the user and their environment in a corresponding game state.  The game state correlates the content, progress within the environment, and/or location/proximity to an object, among other triggers, with contextual information about the user actions (e.g., type of user beginner vs. experienced, types of moves typically performed in the spot by other users, past user success or failure, and/or playstyle of the user) to generate the haptic response, e.g., as shown in process 700 of Fig. 7 at steps 702-716 and described at col. 17 l. 22 to col. l. 13.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0232168 describes methods and systems directed towards a dynamic allocation of contextual assistance during gameplay.  By analyzing user gameplay and reactions of a user while the user is participating in a video game, appropriate gameplay assistance can be assigned.  The different assistance information can be offered and/or provided to the user based on a current state of the user performance within the game.
US 2017/0092038 provides a player profiles that store a level of adoption of a video game that are dynamically updated for a player over time.  Tutorials with haptic feedback can be used to guide users towards and interactive task within the game to assist the user to progress forward in the game. 
US 2004/0002843 describes tactile directional hint to locate and guide the user to virtual objects within a game.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Bodendorf whose telephone number is (571) 272-6152.  The examiner can normally be reached M-F 9AM-5PM eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Templeton can be reached on (571) 270-1477.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW BODENDORF/Examiner, Art Unit 3715                                                                                                                                                                                                        

                                                                                                                                                                                                     /MALINA D. BLAISE/Primary Examiner, Art Unit 3715